NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  DANIEL HARVEY,
                   Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-1394
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-01477-JFM, Senior Judge James F.
Merow.
                 ______________________

                 Decided: April 6, 2017
                ______________________

   DANIEL HARVEY, Las Vegas, NV, pro se.

    KELLY A. KRYSTYNIAK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represented
by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR., PATRICIA
M. MCCARTHY.
                ______________________

  Before NEWMAN, O’MALLEY, and REYNA, Circuit Judges.
2                                               HARVEY   v. US



PER CURIAM.
    Mr. Harvey appeals a final decision of the trial court
dismissing his complaint on the grounds that he failed to
demonstrate that the Court of Federal Claims has subject
matter jurisdiction over his claims. Viewing the com-
plaint under the generous pleading standards this court
affords to pro se litigants, we conclude that the trial court
has no jurisdiction over Mr. Harvey’s claims. We there-
fore affirm.
                       BACKGROUND
    Mr. Harvey, proceeding pro se, filed a complaint at the
Court of Federal Claims (“COFC”) consisting of more than
600 pages of materials. He seems to allege that various
events throughout his life, including service in the mili-
tary, constitute violations of his constitutional rights and
the prohibition against slavery. The COFC issued an
order, sua sponte dismissing the complaint for lack of
subject matter jurisdiction. Mr. Harvey appeals. We
have jurisdiction pursuant to 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
    Subject matter jurisdiction is a threshold issue that
courts must address before they consider the merits of a
claim. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
89 (1998); Fisher v. United States, 402 F.3d 1167, 1173
(Fed. Cir. 2005). We review de novo a COFC decision to
dismiss for lack of jurisdiction. Banks v. United States,
741 F.3d 1268, 1275 (Fed. Cir. 2014). As the COFC
acknowledged, pro se filings are to be liberally construed,
but that does not alleviate a plaintiff’s burden to establish
jurisdiction. Colbert v. United States, 617 F. App’x 981,
983 (Fed. Cir. 2015); Reynolds v. Army & Air Force Exch.
Serv., 846 F.2d 746, 748 (Fed. Cir. 1988).
    Pursuant to the Tucker Act, the COFC has limited ju-
risdiction to resolve certain claims against the United
States that are “founded either upon the Constitution, or
HARVEY   v. US                                           3



any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with
the United States, or for liquidated or unliquidated dam-
ages in cases not sounding in tort.”            28 U.S.C.
§ 1491(a)(1). But the Tucker Act does not create any
substantive right of action against the United States.
United States v. Testan, 424 U.S. 392, 398 (1976). Plain-
tiffs must identify and plead an independent contractual
relationship, constitutional provision, federal statute, or
executive agency regulation that provides a substantive
right to money damages. See Todd v. United States, 386
F.3d 1091, 1094 (Fed. Cir. 2004). The source of substan-
tive law must mandate compensation by the federal
government; it must be “money-mandating.” Testan, 424
U.S. at 400.
    It seems Mr. Harvey alleges that, at the hands of the
United States government, he has suffered injuries in
contravention of his rights provided by the Fifth, Thir-
teenth, and Fourteenth Amendments to the United States
Constitution. The COFC’s limited jurisdiction does not
extend to claims brought under the Thirteenth Amend-
ment, or the Due Process clauses of the Fifth and Four-
teenth Amendments, because they do not contain money-
mandating provisions. See Smith v. United States, 709
F.3d 1114, 1116 (Fed. Cir. 2013); Smith v. United States,
36 F. App’x 444, 445 (Fed. Cir. 2002).
    While the Fifth Amendment Takings Clause can serve
as a substantive cause of action against the government,
the COFC correctly dismissed in this case because the
complaint fails to allege any “injury in fact,” which is a
prerequisite to establishing standing to bring a takings
claim. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.
(TOC), Inc., 528 U.S. 167, 180−81 (2000).
   We therefore affirm.
                      AFFIRMED